                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


NATIONAL AUDUBON SOCIETY, et
al.,

                     Plaintiffs,

             v.
                                            Case No. 3:20-cv-00205-SLG
DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
et al,

                     Defendants.


   ORDER RE JOINT MOTION TO EXTEND DEFENDANTS’ TIME TO FILE
    ANSWER AND STIPULATION AS TO PLAINTIFFS’ FIRST AMENDED
                          COMPLAINT

      Upon consideration of the parties’ Joint Motion to Extend Defendants’ Time

to File Answer and Stipulation as to Plaintiffs’ First Amended Complaint at Docket

18, IT IS ORDERED that the schedule for filing the amended complaint and

Defendant’s answer or other response is as follows: Plaintiffs will file their first

amended complaint not later than November 16, 2020; Defendants will file their

answer or other response not later than December 4, 2020.

      DATED this 26th day of October, 2020 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE




        Case 3:20-cv-00205-SLG Document 19 Filed 10/26/20 Page 1 of 1
